Bradley T. Cave, P.C. (Wyo. State Bar # 5-2792)
Jeffrey S. Pope (Wyo. State Bar # 7-4859)
HOLLAND & HART LLP
2515 Warren Avenue, Suite 450
P.O. Box 1347
Cheyenne, WY 82003-1347
Telephone: 307.778.4200
Fax: 307.778.8175
bcave@hollandhart.com
jspope@hollandhart.com

Timothy Getzoff (pending pro hac vice)
Holland & Hart LLP
1800 Broadway, Suite 300
Boulder, COP 80302
Telephone: 303.473.2700
tgetzoff@hollandhart.com
ATTORNEYS FOR DEFENDANTS GERRY SPENCE’S TRIAL LAWYERS RANCH AT THUNDERHEAD
RANCH, GERALD L. SPENCE, JOHN ZELBST, REX PARRIS,
JOSEPH H. LOW AND KENT SPENCE

                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF WYOMING
                                           CASPER DIVISION
                                                  )
 THE TRIAL LAWYERS COLLEGE, a                     )
 nonprofit corporation,                           )
                                                  )
         Plaintiff.                               )
                                                  )
 vs.                                              )
                                                  )   Civil Action No. 1:20-CV-00080-ABJ
 GERRY SPENCE’S TRIAL LAWYERS
                                                  )
 RANCH AT THUNDERHEAD RANCH, a
                                                  )
 nonprofit corporation and GERALD L.
                                                  )
 SPENCE, JOHN ZELBST, REX PARRIS,
                                                  )
 JOSEPH H. LOW, KENT SPENCE and
                                                  )
 JOHN DOE, individual,
                                                  )
         Defendants.                              )


                        ENTRY OF APPEARANCE OF BRADLEY T. CAVE

        Bradley T. Cave, with the law firm of Holland & Hart LLP, hereby enters his appearance

as counsel for Defendants Gerry Spence’s Trial Lawyers Ranch at Thunderhead Ranch, Gerald
L. Spence, John Zelbst, Rex Parris, Joseph H. Low and Kent Spence for all purposes in the

above-entitled matter.

        DATED: May 21, 2020



                                            /s/ Bradley T. Cave
                                            Bradley T. Cave, P.C. (Wyo. State Bar # 5-2792)
                                            Jeffrey S. Pope (Wyo. State Bar # 7-4859)
                                            HOLLAND & HART LLP
                                            2515 Warren Avenue, Suite 450
                                            P.O. Box 1347
                                            Cheyenne, WY 82003-1347
                                            Telephone: 307.778.4200
                                            Fax: 307.778.8175
                                            bcave@hollandhart.com
                                            jspope@hollandhart.com

                                            Timothy Getzoff (pending pro hac vice)
                                            Holland & Hart LLP
                                            1800 Broadway, Suite 300
                                            Boulder, COP 80302
                                            Telephone: 303.473.2700
                                            tgetzoff@hollandhart.com
                                            ATTORNEYS FOR DEFENDANTS GERRY
                                            SPENCE’S TRIAL LAWYERS RANCH AT
                                            THUNDERHEAD RANCH, GERALD L.
                                            SPENCE, JOHN ZELBST, REX PARRIS,
                                            JOSEPH H. LOW AND KENT SPENCE

14683325_v1




                                               2
